Title: To George Washington from Major General Israel Putnam, 2 June 1776
From: Putnam, Israel
To: Washington, George



Dear General
Head Quarters N. York June 2d 1776

These you will receive by Doctor Gill, & Lt Shork, who were made Prisoner’s at St Johns, they have both behaved Exceedingly well, and I could wish they might receive as kind treatment, as can be shown to prisoner’s of war—Lt McClean, has behavd very ill, which has occasioned his being sent in Irons, to Philadelphia no treatment can be too bad for such a Villain. I am with the greatest Respect Your Obedient Humble Servant

Israel Putnam


Lieut. Vanwaggenen who has in charge the Prisoners, will give your Excellency the particulars of Lieut. McCleans Conduct—No Ships arrived since I wrote by Express Yesterday—nor no other news of Importance.

